         Case 3:20-cv-02731-VC Document 362-1 Filed 06/10/20 Page 1 of 2




                                        ABDIWELLE YOUSUF

            SUPPLEMENTAL FILING IN SUPPORT OF BAIL APPLICATION

Abdiwelle Yousuf submitted a bail application on May 31, 2020 (Dkt. 288-11) to which the
Government responded (Dkt. 308-11). The Court has sought from Mr. Yousuf “a supplemental
filing addressing [Mr. Yousef’s] mental health, diagnosis, and treatment.” Dkt. 320 (Bail Order
No. 25). Pursuant to the Court’s order, Mr. Yousuf submits this supplemental filing which
clarifies that Mr. Yousuf has been diagnosed with alcohol use disorder and amphetamine-type
substance abuse disorder, both in remission. Mr. Yousuf has been clean and sober for more than
one year, and no longer reports mental health problems. He is committed to his recovery, and on
release will enroll in inpatient treatment at The Lighthouse Community, a residential treatment
facility to which parole has referred him.

       Diagnosis. In April 2019, at Valley State Prison, Mr. Yousuf was diagnosed with (1)
alcohol use disorder, moderate/severe,1 in early remission, and (2) amphetamine-type substance
use disorder, moderate, in early remission. On January 24, 2020, he reported to social worker T.
Davis at Mesa Verde that he had been clean and sober for more than one year.
       During one of his consultations with the social worker, Mr. Yousuf self-reported a
diagnosis of schizophrenia; however, it appears that Mr. Yousuf was using “schizophrenia” as a
layman’s term to describe hallucinations he experienced as a result of his methamphetamine use.
No schizophrenia diagnosis appears in the Patient Summary generated by CDCR in December
2019, nor was he diagnosed with schizophrenia by anyone at Mesa Verde, or prescribed any
antipsychotic medications either at CDCR or Mesa Verde according to medical records available
to counsel. Mr. Davis listed this self-reported diagnosis of schizophrenia as “in remission.”
       The social worker evaluated Mr. Yousuf’s mental status on each of his four visits. He
described his appearance, mood, affect and behavior as “appropriate.”2 He described him as
oriented to person, place, purpose and time. Mr. Yousuf reported his sleep and appetite as
“good.” Mr. Davis noted that Mr. Yousuf did have any “distinguishable mental health
symptoms” except for “restricted affect,” and in particular noted that he did not have any
psychotic symptoms. Mr. Yousuf said that he was no longer experiencing mental health
problems, attributing this to his sobriety.

        Treatment. At Valley State Prison, Mr. Yousuf took part in the Enhanced Outpatient
Program, a program for inmates who have psychiatric needs but do not require inpatient
treatment. He received group counseling in anger management, recreation therapy and social
skills/communication, and had consultations with his treating psychologist Janet Fiorello. His
Patient Summary shows that, in December 2019, he had no active prescriptions or recently
expired medications, showing that he was not prescribed any psychiatric medications.
        At Mesa Verde, Mr. Yousuf referred himself for a consultation with social worker T.
Davis. Mr. Davis met with him four times. He wrote that Mr. Yousuf presented as “pleasant and
eager to talk.” He commended him on his one year of sobriety, discussed coping strategies and

1
  The Patient Summary lists the condition as “moderate,” and another document generated by CDCR on the same
date lists it as “severe.” Both documents indicate that the disorder was in early remission.
2
  On the first encounter, he noted that his affect was “at times restricted.”
        Case 3:20-cv-02731-VC Document 362-1 Filed 06/10/20 Page 2 of 2




protective factors, and agreed that Mr. Yousuf would refer himself back should his symptoms
return. He was not prescribed any psychiatric medications.
       There is no record in Mr. Yousuf’s RAP sheet that he has ever been evaluated for
incompetency, found incompetent, found not guilty by reason of insanity, or been committed to a
psychiatric hospital.

        Release plan. It appears that Mr. Yousuf’s past mental health problems stemmed from
his history of methamphetamine use. He is committed to maintaining his sobriety when released,
with the support of his family. But he recognizes that recovery is a lifelong process.
        In order to minimize the risk of a relapse, Mr. Yousuf proposes to enroll in inpatient
treatment at The Lighthouse Community, 3880 Rosecrans Ave, San Diego, CA 92100, a
residential community for parolees that focuses on addiction treatment, life skills and vocational
training. Before his detention by ICE, his parole agent had arranged a bed for him at this facility.
Counsel has spoken to Agent Myrna Alonso at the Chula Vista Parole Office, who confirmed
that she can re-refer him to The Lighthouse, and also confirmed that Mr. Yousuf can be released
to stay with his brother Mohammed Yousuf at                                   , San Diego, CA,
while he waits for a bed. He can observe a 14-day quarantine at his brother’s home before going
to The Lighthouse. In case further mental health treatment is necessary, the Parole Office has a
dedicated agent who is in charge of referring parolees to community health resources, including
mental health services.


All information in this application is accurate based on information and belief. This application
was prepared using information ascertained by telephone conversations with Mr. Yousuf, and
email correspondence with parole agent Myrna Alonso, by attorney Oliver Kroll at the San
Francisco Office of the Public Defender, as well as records discovered by the Respondents of
Mr. Yousuf’s health care in CDCR and at the Mesa Verde facility.

/s/ Emilou MacLean
Emilou MacLean
Class Counsel
